Title: To Benjamin Franklin from Jonathan Williams, Jr., 29 July 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
nantes july 29. 1777.
In consequence of your Letter relative to the Complaint against Capt. Wickes, I wrote to him and in return have recvd. the inclosed explanation. I have since been with the lawyer and find that these poor silly men have been deceiving themselves with an Idea that they were to make a great deal of money, and that they were so usefull on board that the prizes would not have been taken without their assistance tho’ Capt. Wickes’s agreement with him appears to be as Seamen only. The Substance of their Cause seems to be that the Gunner was prevented from returning to his Duty by Government, it therefore being no fault of his, he ought not to lose his part of the prize money under pretence of desirtion; the pilot being an officer should have such wages and such a part of the prize money as the Congress allows for such an officer, exclusive of the particular agreement for piloting the Ship into L’orient. This is the State of my Opinion were I their advocate; as an advocate of Capt. Wickes I might think some circumstances against these people, sufficient to justify him; I would however put these and all their Stories about their own merit and Capt. Wickes’ coercion intirely out of the Question, and I intend to propose to Capt. Wickes to comply with some such terms as above rather than have any further Difficulty with them or trouble you with such trifling concerns.
We have been told that you intend coming hither to see the Salt Works, and I am impatient to see you, but I am afraid that one concern or another will keep you at Paris. I find the Capture of Brunswick is confirmed by a Vessell arrived from North Carolina. A Letter from Phila. 27th May says that Gov. Tryon and Coll. Walcot are dead of the Wounds they recvd. at Danbury. Excuse my haste. I am ever most dutifully and affectionately Yours
Jona Williams J.
 
Addressed: Doctor Franklin / Passy
